DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II (claims 44-47) in the reply filed on 6/7/22 is acknowledged.  No clear indication is given as to whether the election is made with traverse or without traverse.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  
Applicant has amended claims 38-43 (Group I) to depend from claim 45 and added claim 48 as a dependent claim, necessitating new reasons for restriction. An updated restriction requirement follows. Applicant’s election of Group II, claims 44-47 is treated as a constructive election of the invention of Group B (claims 44 & 46-47, with claim 45 being a linking claim) and an action on the merits on the elected claims follows.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
A. Claims 38-43 & 48, drawn to an optical system with fiber mount details, classified in G02B6/3636.
B. Claims 44 & 46-47, drawn to an optical system with monitoring details, classified in G02B26/0833.
Claim(s) 45 link(s) inventions A and B  The restriction requirement between/among the linked inventions is subject to the nonallowance of the linking claim(s), claim 45.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Inventions A and B are directed to related products.  The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed have materially different design.  
Moreover, the claim structures evidence that they do not rely on the details of the other inventions e.g., claim(s) 38-43 & 48 (Group A) evidence that the product does not rely on the details of the other inventions, claim(s) 44 & 46-47 (Group(s) B); 
claim(s) 44 & 46-47 (Group B) evidence that the product does not rely on the details of the other inventions, claim(s) 38-43 & 48 (Group(s) A).
Furthermore, the inventions as claimed do not encompass overlapping subject matter since each invention includes mutually exclusive subject matter not found in the other inventions, as set forth above in the listing of inventions, and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: 
--the inventions have acquired a separate status in the art in view of their different classification
--the inventions have acquired a separate status in the art due to their recognized divergent subject matter
--the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Claims 38-43 & 48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to one or more nonelected inventions, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 44 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (WO 2012/213715 A1) in view of  Huang et al. (US 2003/0206685 A1, from IDS), further in view of Frisken et al. (US 2006/0098156 A1).
Chu, Huang and Frisken disclose optical fiber switches. Therefore, they are analogous art.
Regarding claim 44, Chu discloses a monitoring method for a wavelength selective switch being adapted for dynamically switching optical beams along respective trajectories between input and output ports disposed in an array (Fig. 1b: 102a & 102b – central & output fibres) using a reconfigurable liquid crystal spatial light modulator device (Fig. 1b: 106 – LCOS SLM).
Chu neither teaches nor suggests the method including: monitoring predetermined characteristics of one or more of the optical beams; and in response to the monitoring, simultaneously correcting for beam alignment.  
However, Huang discloses a monitoring method for a wavelength selective switch, the switch being adapted for dynamically switching optical beams along respective trajectories between input and output ports (Fig. 4: input fibers 4a-e & output fibers 6a-e, respectively) disposed in an array using a light modulator device (Fig. 4: 18 and/or 26 – micro mirror arrays), the method including: monitoring predetermined characteristics of one or more of the optical beams (para [0071]: monitor beams 16a & 16e are monitored for light intensity); and in response to the monitoring, simultaneously correcting for beam alignment (see Fig. 14 & paras [0125]-[0126]: micro mirrors are individually aligned to minimize attenuation of monitor beams).  Among the benefits of this configuration includes allowing output to be sampled to ensure alignment is maintained despite temperature variations or vibrations (para [0125]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chu by monitoring predetermined characteristics of one or more of the optical beams; and in response to the monitoring, simultaneously correcting for beam alignment, as taught by Huang, in order to ensure alignment is maintained despite temperature variations or vibrations.
Chu and Huang neither teach nor suggest simultaneously correcting for more than one of the beam alignment, wavelength position and liquid crystal optical flicker.
However, Frisken discloses a method comprising correcting for liquid crystal optical flicker, for the purpose of extending the lifespan of the system (para [0130]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chu and Huang by correcting for liquid crystal optical flicker, as taught by Frisken, such that the method includes simultaneously correcting for more than one of the beam alignment, wavelength position and liquid crystal optical flicker, in order to extend the lifespan of the device.

Claim(s) 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (WO 2012/213715 A1) in view of  Huang et al. (US 2003/0206685 A1, from IDS).
Chu and Huang disclose optical fiber switches. Therefore, they are analogous art.
Regarding claim 45, Chu discloses an optical system including: one or more input ports for projecting input optical beams into the system (Fug, 1b: 102a – central fibre); a spatial light modulator (Fig. 1b: 106 – LCOS SLM) including a plurality of cells, each cell being independently electrically drivable at one of a number of predefined states for, in conjunction with other cells, diffracting the optical beams into at least a zero diffraction order and a higher diffraction order and selectively steering the diffraction orders along predetermined trajectories (see Fig. 1b & p. 14, lines 26-35); and one or more output ports for receiving predetermined diffraction orders (Fig. 1b: 102b – output fibres; p. 14, lines 26-35: +1 order may be focused at F2, where the output fibres 102b are located).  
Chu neither teaches nor suggests a monitor for detecting the trajectory of one or more diffraction orders.
However, Huang discloses an optical system comprising: one or more input ports for projecting input optical beams into the system (Fig. 4: 4a-e – input fibers); a spatial light modulator including a plurality of cells, each cell being independently electrically drivable at one of a number of predefined states (Fig. 4: 18 and/or 26 – micro mirror arrays); one or more output ports for receiving predetermined beams (Fig. 4: 6a-e – output fibers); and a monitor for detecting the trajectory of one or more beams (Fig. 4: 78a & 78e - detectors) (para [0071]: detectors 78a & 78e measure light intensity information, which is sent to controller 20; paras [0125]-[0126]: micro mirrors are individually aligned to minimize attenuation of monitor beams). Among the benefits of this configuration includes allowing output to be sampled to ensure proper alignment within the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Chu by providing a monitor for detecting the trajectory of one or more diffraction orders, as taught by Huang, in order to ensure proper alignment within the system. 
Regarding claim 46, Chu and Huang disclose the spatial light modulator is responsive to a monitor signal issued by the monitor for selectively adjusting the trajectory of one or more diffraction orders of a first optical beam with respect to a diffraction order of another optical beam (Huang Figs. 4 & 14, paras [0125]-[0126]: individual micro mirrors are aligned so that output beams are centered on the output fibers).
Regarding claim 47, Chu and Huang disclose the spatial light modulator is responsive to a monitor signal issued by the monitor for collocating a diffraction order for more than one optical beam at the one or more output ports (see Huang Figs. 4 & 14, paras [0125]-[0126]: control 20 is seen to be capable of sending signals to align the mirrors such that the claimed function is achieved in the Chu-Huang system).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872